Exhibit 13 Table of Contents Page President’s Letter 1 Market Price and Dividends on Common Stock 2 Five-Year Summary of Selected Financial Data 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Report of Independent Registered Public Accounting Firm 23 Financial Statements Consolidated Balance Sheets 24 Consolidated Statements of Income 25 Consolidated Statements of Shareholders’ Equity 26 Consolidated Statements of Cash Flows 27 Notes to Consolidated Financial Statements 29 Directors and Officers 70 Employee Anniversaries 72 Dear Shareholder: Despite ongoing economic challenges, we are pleased to report that your company's net income increased in 2011 when compared to the previous two years.Earnings per share were $0.85, $0.82 and $0.84 for the years ended December 31, 2011, 2010 and 2009, respectively.Because a significant amount of the bank's revenues are derived from loan interest, the decreases in loan balances and net interest margin had a notable negative impact on the Bank's overall profitability. The decrease in loan balances was primarily the result of continued soft loan demand, while the decrease in margin was mostly the result of a flattened yield curve.These factors contributed to a $2.2 million decrease of net interest income.However, this was offset by improvements in allocations to the provision for loan losses of $2.2 million.Non-interest income also improved slightly year over year (3.0%), while non-interest expenses were controlled with a very minimal increase (0.2%). Management continues to work diligently on identifying and managing loans with increased risk characteristics.This is an area that has required a great amount of effort and has had a positive impact on improving your company's risk profile.Another area that continues to show improvement is equity, which has increased to $59.8 million as of December 31, 2011.We believe that a firm financial position is important to the future of our organization. As a community bank, we realize the importance of being involved in our communities.Not only is the organization involved through financial support, but staff members are encouraged and many have decided to become individually involved in these worthwhile endeavors.I assure you that shareholders' value is always considered, and is important to the Board and management of your organization.We will continue to work at increasing profitability in an effort to enhance shareholders' value.As always, we do appreciate and thank you for your current and continued support. Respectfully, Daniel W. Schutt President & CEO UNITED BANCSHARES, INC. DESCRIPTION OF THE CORPORATION United Bancshares, Inc., an Ohio corporation (the “Corporation”), is a bank holding company registered under the Bank Holding Company Act of 1956, as amended, and is subject to regulation by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”).The Corporation was incorporated and organized in 1985.The executive offices of the Corporation are located at 100 S. High Street, Columbus Grove, Ohio 45830.Following the merger of the Company’s other two bank subsidiaries into The Union Bank Company, Columbus Grove, Ohio (“Bank”) in March 2003, the Company is now a one-bank holding company, as that term is defined by the Federal Reserve Board.Effective February 1, 2007, the Bank formed a wholly-owned subsidiary, UBC Investments, Inc. (“UBC”) to hold and manage its securities portfolio.The operations of UBC are located in Wilmington, Delaware. Effective, December 4, 2009, the Bank formed a wholly-owned subsidiary UBC Property, Inc. to hold and manage certain property that was acquired in lieu of foreclosure.Through its subsidiary, the Bank, the Corporation is engaged in the business of commercial banking and offers a full range of commercial banking services. Union is an Ohio state-chartered bank, which serves Allen, Hancock, Putnam, Sandusky, Van Wert and Wood Counties, with office locations in Bowling Green, Columbus Grove, Delphos, Findlay, Gibsonburg, Kalida, Leipsic, Lima, Ottawa, and Pemberville, Ohio. MARKET PRICE AND DIVIDENDS ON COMMON STOCK United Bancshares, Inc. has traded its common stock on the Nasdaq Markets Exchange under the symbol “UBOH” since March 2001.From January 2000 to March 2001, the Corporation’s common stock was traded on the Nasdaq Over-The-Counter Bulletin Board.Prior to January 2000, there was no established public trading market for United Bancshares, Inc. common stock.As of February 28, 2012, the common stock was held by 1453 shareholders of record.Below are the trading highs and lows for the periods noted. Year 2011 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year 2010 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Dividends declared by United Bancshares, Inc. on its common stock during the past two years were as follows: First Quarter $
